Citation Nr: 0300859	
Decision Date: 01/15/03    Archive Date: 01/28/03	

DOCKET NO.  02-03 960	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Huntington, West Virginia


THE ISSUES

1.  Entitlement to service connection for a bilateral 
hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to an increased evaluation for 
post-traumatic stress disorder (PTSD), currently rated 30 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

R. E. Smith, Counsel


INTRODUCTION

The veteran had active military service from February 1966 
to January 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions by the Department 
of Veterans Affairs (VA) Huntington, West Virginia, 
Regional Office (RO).  A March 2000 and later rating 
decision denied the veteran entitlement to an increased 
evaluation for his service-connected PTSD.  A May 2000 
rating decision denied the veteran entitlement to service 
connection for bilateral hearing loss and tinnitus.  

In September 2002 the veteran was afforded a video 
conference hearing before the undersigned member of the 
Board.  A transcript of the veteran's hearing testimony 
has been associated with his claims file.  


FINDINGS OF FACT

1.  Bilateral hearing loss was first clinically 
demonstrated many years after service separation and is 
not shown to be due to any inservice occurrence or event.

2.  Tinnitus was first clinically demonstrated many years 
after service separation and is not shown to be due to any 
inservice occurrence or event.  

3.  The evidence is in relative equipoise as to whether 
the veteran's clinical signs and manifestations of PTSD 
have resulted in no more than social and occupational 
impairment with reduced reliability and productivity due 
to symptoms such as impaired judgment, flattened affect, 
impairment of short and long term memory and mood 
associated with anxiety and depression.


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred or aggravated 
by service, nor may sensorineural hearing loss be presumed 
to have been incurred therein.  38 U.S.C.A. §§ 1101, 1112, 
1113, 1154, 5103, 5103A, 5107, (West 1991 & Supp. 2001); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002). 

2.  Tinnitus was not incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1154, 5103, 5103A, 5107 (West 1991 & 
Supp. 2001); 38 C.F.R. § 3.303 (2002).

3.  Resolving all reasonable doubt in favor of the 
veteran, the criteria for a rating of 50 percent, but no 
more, for post-traumatic stress disorder are met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 1991 & Supp. 
2001); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, and Part 4, 
Diagnostic Code 9411 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act (VCAA) of 2000

The Board observes the recently enacted law and its 
implementing regulations essentially eliminate the 
requirement that a claimant submit evidence of a well-
grounded claim, and provide that VA will assist the 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a 
claimant if there is no reasonable possibility that such 
assistance would aid in substantiating the claim.  
38 U.S.C.A. §§ 5103A, 5107(a) (West Supp. 2001); 38 C.F.R. 
§§ 3.102, 3.159(c)-(d) (2002).

The new law and regulations also include new notification 
provisions.  Specifically, they require VA to notify the 
claimant and the claimant's representative, if any, of any 
information and any medical or lay evidence not previously 
provided to the Secretary, that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, 
if any, VA will attempt to obtain on behalf of the 
claimant.  38 U.S.C.A. § 5103 (West Supp. 2001); 38 C.F.R. 
§ 3.159(b) (2002).

The record reflects that the veteran has received the 
degree of notice, which is contemplated by law.  
Specifically VA provided the veteran and his 
representative copies of the appeal rating decisions and a 
February 2002 statement of the case.  These documents 
provide notice of the law and governing regulations, the 
evidence needed to support the claims for service 
connection for hearing loss and tinnitus as well as the 
claim for an increased rating for the veteran's service-
connected PTSD and furthermore provided the reasons for 
the determination made regarding these claims.  The record 
discloses that VA has also met its duty to assist the 
veteran in obtaining evidence necessary to substantiate 
his claim.  Most notably, copies of the veteran's relevant 
VA outpatient treatment records have been associate with 
the claims file.  In February 2001 the RO provided the 
veteran a letter identifying the information needed from 
him to substantiate his claim and informed him of the 
evidence VA would attempt to obtain.  There is no 
identified relevant evidence that has not been accounted 
for and the veteran and his representative have been given 
the opportunity to present testimony in support of the 
veteran's claim and the veteran has done so.  Therefore, 
under the circumstances, VA has satisfied both its duties 
to notify and assist the veteran in this case and 
adjudication of this appeal at this juncture poses no risk 
of prejudice to the veteran.  See e.g., Bernard v. Brown, 
4 Vet. App. 384 (1993); see also Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


Factual Background

The veteran's DD Form 214, Armed Forces of the United 
States Report of Discharge, shows that the veteran's 
military occupational specialty was field artillery fire 
control man and that his decorations included the Vietnam 
Service Medal and Vietnam Campaign Medal as well as the 
Presidential's Unit Citation.

The veteran's service medical records are negative for any 
complaints, findings, and/or diagnoses of a hearing 
disorder to include tinnitus.  On the veteran's January 
1968 medical examination for service separation, a 
clinical evaluation of the veteran's ears found no 
abnormality.  The veteran's hearing was 15/15 whispered 
voice bilaterally.

VA initially examined the veteran in September 1994 in 
connection with his claim for service connection for PTSD.  
On this examination it was noted that the veteran had been 
employed for the last 24 years as a maintenance man for a 
metal's company.  It was further noted that the veteran 
denied any physical problems.  The veteran reported that 
he spent about 13 months in Vietnam and was "one of 
five guns" located on Hill Number 65.  The veteran 
complained that he gets irritable and angry and that he 
feels both nervous and edgy.  He says that he does not 
like big crowds and has some hopeless, helpless feelings 
with occasional feelings of depression.  He noted that he 
has no problems with the law and reported that he lives 
with his second wife and that they have been married for 
22 years.  He denied any major problems with his spouse.  
On objective examination the veteran was noted to be 
casually dressed and to have a trimmed beard.  He was 
generally pleasant and cooperative with appropriate flow 
and content of his conversation.  He was oriented to time, 
place and person.  There was no evidence of active 
hallucinations or delusions and his attention and 
concentration were normal.  His memory and recall for 
recent events were intact and there was no evidence of 
looseness of associations, flights of ideations, or 
pressured speech.  There was no obsessive thoughts or 
compulsive actions.  Generalized anxiety disorder was 
diagnosed and the veteran's highest level of adaptive 
function was noted to appear to be 75 on the Global 
Assessment of Functioning (GAF) scale.  The examiner 
commented that he felt the veteran had problems with 
recurrent anxiety disorder and that he did not demonstrate 
enough symptomatology to justify a diagnosis of PTSD.

At a personal hearing in July 1997 the veteran testified 
that he was assigned to the 1st Marines, 3rd Battalion 
while in Vietnam and that he had experienced enemy 
shelling, which resulted in the death of one his service 
colleagues.

In a letter dated in April 1978 and received in December 
1997 the Department of the Navy forwarded the veteran a 
Combat Action Ribbon to which he was informed he was 
entitled.  

On a VA examination in April 1998 the veteran complained 
of nightmares, inability to sleep, agitation and anger.  
The veteran reported that he had served in Vietnam for 13 
months and saw active combat.  He stated that following 
service he worked in warehouses in Charleston for one year 
then went to work for a private company and still works 
for this company now.  He noted that the people at his 
place of employment pick on him, stating that he felt they 
picked on him because he takes too much time off of work 
for hunting.  On mental status examination the veteran was 
noted to be neat, tidy and cooperative.  His mood was 
noted to be labile and his guard suspicious.  The veteran 
was able to recall the last three Presidents and do serial 
7's.  Abstract thinking showed some concretization.  The 
veteran appeared to be limited in intelligence, "possibly 
in the dull-normal clinically".  A sense of reference and 
ideas of persecution were present.  The veteran denied any 
auditory or visual hallucinations and a sense of 
helpless/hopelessness prevailed.  His fund of general 
knowledge was keeping with his intellectual capacity.  
There were no active homicidal or suicidal plans 
entertained and insight in his general problems seemed to 
be rather poor.  The veteran said he had been married for 
26 years in his second marriage and that the relationship 
with his wife is stable.  He further stated that he is 
angry and animated towards his children and that he has no 
particular hobbies and does not belong to any club or 
organization.  Major depression recurrent, moderate to 
moderately severe in nature with paranoid ideation was the 
diagnostic assessment.  The veteran's GAF was assessed as 
70.

Service connection for PTSD was established by an RO 
rating action in May 1998.  This disorder was rated 
30 percent disabling under Diagnostic Code 9411 of VA 
Schedule for Rating Disabilities, effective from April 
1994.  

On a VA PTSD examination in February 2000 in connection 
with his current claim the veteran stated that he has 
continued to work at a steel mill for over 30 years and is 
currently having problems with his work.  He said he could 
not get along with the people he worked with and noted 
that there was 13 employees in his maintenance section.  
He said that he had been married for 26 years and denied 
any major problems during his marriage.  With respect to 
his daily activities the veteran indicated that he was 
able to dress, clean and wash himself and goes to work for 
eight hours per day.  He said that in the summer he goes 
fishing and hiking and also has a hunting cabin that he 
uses.  He further said that he belongs to the VFW but does 
not attend meetings often.  The veteran complained that he 
has great difficulty in coping with things and cannot 
sleep too well at night.  The veteran further related that 
he gets very angry and irritable and has episodes of 
depression.  He also stated that he was not sure as to how 
long he would be able to continue working and indicated 
that a physician had advised him in the past to retire 
early.  On objective examination the veteran was noted to 
be casually dressed in jeans and shirt.  He had a trimmed 
beard.  He walked into the interview room unassisted and 
was pleasant and cooperative with appropriate flow and 
content of his conversation.  He was well oriented to 
time, place and person.  There was no evidence of any 
active hallucinations or delusions.  Attention and 
concentration were impaired.  He had difficulty with 
mental calculations and serial 7's.  He was able to give 
the days of the week in the reverse order.  His memory and 
recall for recent events was slightly impaired.  He was 
able to recall two out of three objects after five 
minutes.  Judgment was intact.  There was no evidence of 
any looseness of association, flight of ideas, or 
pressured speech.  His fund of knowledge was appropriate 
for his education level and background.  There were no 
obsessive thoughts or compulsive absence.  The veteran 
denied being actively suicidal or homicidal.  
Post-traumatic stress disorder and episodic excessive 
drinking were the Axis I diagnoses.  The veteran's GAF was 
assessed as 60.  The examiner commented that he felt the 
veteran continued to have problems with PTSD.  He noted 
that the veteran continued to work but that the veteran 
had said that he is having more and more problems and gets 
easily irritable and cannot get along with people.  He 
said he tries to avoid people and related that his co-
workers had even threatened to shoot him.  

The veteran was examined in May 2000 by a private 
psychiatrist, F. Joseph Whelan, M.D., M.S.  On this 
evaluation it was noted that the veteran's psychiatric 
signs and symptoms included depression with crying spells, 
a short drop in energy and stamina, and both an initial 
and terminal sleep disorder.  The examiner noted that the 
veteran described what sounds like feeling helpless, 
hopeless, worthless and useless much of the time.  He 
noted that the veteran had problems with concentration and 
memory and had lost interest in many things and suffers 
from fleeting suicidal thoughts.  It was observed that the 
veteran was shaken visibly throughout the evaluation and 
in particular when describing events that occurred to him 
through the Vietnam War.  It was further observed that the 
veteran had difficulty coping with life and is much more 
easily irritated, aggravated and angry than prior to the 
Vietnam War.  It was noted that the veteran's past medical 
history was significant for diabetes mellitus.  The 
veteran's occupational history was noted to reveal that 
the veteran had worked for 30 years as a maintenance man 
at a metal's company.  The veteran stated that he gets a 
lot of abuse by his employers but that he is the second 
longest employee there.  The veteran noted further that 
his hobbies included hunting and fishing and that he 
belongs to a hunting club.  Severe chronic post-traumatic 
stress disorder, delayed type was the Axis I diagnosis.  
Dr. Whelan commented that it was his opinion to a 
reasonable medical certainty that the veteran does indeed 
suffer from significant PTSD and that he considered the 
disorder to be of the delayed type and to be progressive 
and continuing to progress.  He opined that the veteran is 
at a minimum of 70 percent permanently and partially 
disabled as a result of service-connected psychiatric 
disability.  The veteran's GAF score was assessed as 60.  

VA outpatient treatment records compiled between April 
2000 and December 2001 showed that the veteran receives 
routine treatment at a VA mental health clinic for PTSD, 
which is treated with medications to include Zoloft and 
Trazodone.  In April 2000 the veteran reported that his 
situation at his employment had somewhat improved as his 
groups were segregated, although he continues to have some 
problems with his employer.  On mental status examination 
at this time it was noted that the veteran continued to be 
somewhat irritable and anxious and to have a labile mood.  
His affect was noted to be broad and he appeared to have 
continued paranoia and depression, as well as evidence of 
PTSD.  His judgment appeared intact but his insight was 
poor.  PTSD was the diagnostic assessment and his current 
GAF was assessed as 60.

In July 2000 the veteran's speech was noted to be clear, 
relevant and goal-directed and his mood to be mildly 
dysphoric.  His affect was narrow and there were no 
suicidal or homicidal ideations and no evidence of 
hallucinations or delusions.  Post-traumatic stress 
disorder and anxiety disorder were the diagnostic 
assessments and the veteran's GAF was again assessed as 
60.  The veteran's GAF in November 2000 was assessed as 60 
and the veteran at that time was noted to have a normal 
affect with clear relevant and goal-directed speech 
although it was also noted to be moderately anxious.

When seen in the mental health clinic in February 2001 the 
veteran's mood was again mildly dysphoric and his affect 
was normal.  Speech remained clear, relevant and goal-
directed.  The veteran was not suicidal or homicidal and 
his judgment and insight were assessed on this occasion as 
good although he appeared to be again moderately anxious.  
PTSD was the diagnostic assessment and current GAF was 
noted to be 60.  When seen in May 2001 the veteran's mood 
remained mildly dysphoric.  His affect was normal and 
speech was clear, relevant and goal-directed.  The veteran 
had fair eye contact and was noted to be not suicidal or 
homicidal.  He was also noted to have fair judgment in 
insight and to appear mild to moderately anxious.  PTSD 
was diagnosed the veteran's current Global Assessment of 
Functioning was reported to be 55.  His Global Assessment 
of Functioning was also 55 in August 2001.  His mood at 
that time was noted to be mildly dysphoric and his affect 
to be normal to mood.  His speech was clear, relevant and 
goal-directed and there was no suicidal or homicidal 
ideations and no hallucinations or delusions.  The 
veteran's showed fair memory, insight and judgment.

In December 2001 it was noted that the veteran was on 
Social Security disability and had problems with carpal 
tunnel syndrome and complaints of breathing problems due 
to his belief he was exposed to toxic metal fumes while 
working at a metal company for 31 years.  On objective 
examination the veteran's mood remained mildly dysphoric 
and his affect was normal to mood.  Speech remained clear, 
relevant and goal-directed.  There was no audio or visual 
hallucinations or delusions and the veteran was noted to 
be not suicidal or homicidal.  Insight and judgment and 
memory were assessed as fair.  PTSD was diagnosed and the 
veteran's Global Assessment of Functioning was noted to be 
60.

A VA audiological consultation dated in October 2001 notes 
that the veteran's pure tone threshold testing had 
revealed a mild sensorineural hearing loss rising to 
normal and then falling to moderately-severe in the left 
ear.  The veteran was noted also to have an essentially 
mild hearing loss progressive to a moderate sensorineural 
hearing loss in the right ear.  Bilateral amplification 
was recommended.

Private treatment records received in July 2001 and 
compiled between November 1986 and October 2000 show 
treatment provided to the veteran by his private 
physician, Donald Newell, Jr., M.D., for various 
complaints to include skin lesions, urinary tract 
infections, diabetes and flu like symptoms.  These records 
however are negative for any complaints and/or clinical 
findings of hearing loss and/or tinnitus.  

In October 2001 Dr. Whelan again evaluated the veteran.  
On this evaluation it was noted that the veteran was very 
depressed, very anxious and to have a blunted affect.  
Remote and recent memory as well as insight and judgment 
were reported to be flawed.  The veteran's fund of general 
information and I.Q. appeared to be within the average 
range clinically.  It was noted that the veteran does 
suffer all the bizarre signs and symptoms associated with 
a chronic, severe PTSD.  The veteran was able to do serial 
3's and 7's adequately.  Digit span was essentially normal 
however proverb abstraction was concrete at best.  Severe 
chronic, progressive type PTSD was the Axis I diagnosis 
and the veteran's GAF was assessed as 40.  His prognosis 
was noted to be very guarded.  Dr. Whelan opined to a 
reasonable medical certainty that the veteran does indeed 
suffer severe PTSD.  He further stated that from an 
employment standpoint he considered the veteran to be 
permanently and totally disabled for any type of gainful 
work currently available on the U.S. employment market on 
a sustained basis.  

On file is a graph of an audiological evaluation provided 
to the veteran in October 2001.  In the remarks section of 
this graph there is notation that states tinnitus 
bilaterally (constant).  

At his personal hearing in September 2000 the veteran 
described his PTSD symptoms and his social life.  He noted 
that he had difficulty sleeping and experiences 
nightmares.  He also stated that he becomes easily 
angered.  He testified that the relationship between him 
and his children is strained because of his PTSD and that 
his social activities are limited.  He said that he does 
not like large crowds and shops infrequently with his 
wife.  He further testified that while in service he was 
responsible for coordinating the firing of 105 Howitzers 
and that he was not provided any hearing protection.  He 
noted that the blast noise associated with these weapons 
was loud and that on occasion he would help to load these 
weapons because his unit was short handed.  He said that 
following service he noticed that he had a slight hearing 
loss and recalls having ringing in his ears while in 
Vietnam.  He further testified that he currently has a 
hearing aid that was issued to him by VA.

Analysis

A.  Service Connection for Hearing Loss and Tinnitus

For a grant of service connection it must be shown by the 
evidence of record that a disorder or disease was incurred 
in or aggravated by service.  38 U.S.C.A. § 1110.  
Furthermore, where a veteran served ninety (90) days or 
more during a period of war and sensorineural hearing loss 
becomes manifested to a degree of 10 percent within one 
year from date of termination of such service, such 
disease will be presumed to have been incurred in service 
even though there is no evidence of such disease during 
the period of service.  This presumption is rebuttable by 
affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Furthermore, in those cases where the evidence shows, as 
it does here, that the veteran engaged in combat with the 
enemy, VA will accept as sufficient proof of service 
connection of any disease or injury alleged to have been 
incurred in or aggravated by such service, satisfactory 
lay or other evidence of service incurrence or aggravation 
of such injury or disease if consistent with the 
circumstances, conditions or hardship of such service, 
notwithstanding the fact that there is no official record 
of such incurrence or aggravation in such service, and to 
that end, shall resolve any reasonable doubt in favor of 
the veteran.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d).  
This provision does not establish a presumption of service 
connection, but it eases the combat veteran's burden of 
demonstrating the occurrence of some inservice incident to 
which the current disability may be connected.  See 
Collette v. Brown, 82 F.3d 389, 392 (Fed. Cir. 1996).

In analyzing the veteran's claim for service connection 
for bilateral hearing loss and tinnitus in light of the 
evidence summarized above, the Board observes that there 
is no clinical evidence demonstrating a hearing loss 
disability or tinnitus in service or of a sensorineural 
hearing loss within one year of service.  Here, the 
clinical record in its entirety including the private 
audiological evaluation provided to the veteran in October 
2001, while noting tinnitus, does not indicate whether 
such is a diagnosis of tinnitus or the veteran complaint 
of this disorder.  Nonetheless, the results of the 
audiogram testing, which were made in conjunction with the 
October 2001 private audiological evaluation, do tend to 
indicate that the veteran presented with a bilateral 
hearing loss disability within VA standards, and also 
appear to suggest a finding of tinnitus more than 30 years 
after the veteran's discharge from service.

Similarly, the evidence of record shows that the first 
clinical documentation of a bilateral sensorineural 
hearing loss was in October 2001, when VA provided the 
veteran an audiological evaluation.  Furthermore, assuming 
arguendo that the veteran has a current disability 
manifested by tinnitus, as such disorder was recorded on 
the October 2001 audiological evaluations, the first 
indication of either disorder was many years after service 
and is too remote in time from service to support a claim 
that either is service connected.  Here, the Board finds 
it significant that there is an extended period of time 
between service discharge and any showing of complaints 
and/or clinical documentation referable to the veteran's 
assertion that he suffers hearing loss and/or tinnitus.  
The absence of such objective or subjective evidence to 
support recent contention that the veteran has a hearing 
loss disability and/ or tinnitus related to events in 
service is highly probative evidence against the claims 
for these disorders.  See Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991).

While the veteran contends that he has a hearing loss 
disability and tinnitus attributable to acoustic trauma in 
service related to his duties there, he is a lay person 
and his opinion is not competent to provide the nexus 
between his current disability and service.  See 
Espiritu v. Derwinski, 2 Vet. App. 492, 494-95 (1992).  
Furthermore, although lay statements pursuant to 
38 U.S.C.A. § 1154(b) may be satisfactory for establishing 
the inservice incurrence of an event that ultimately 
resulted in hearing loss and/or tinnitus, it is not 
sufficient to link etiology a present hearing condition to 
service.  See Velez v. West, 11 Vet. App. 148, 153 (1998) 
(citing Libertine v. Brown, 9 Vet. App. 521, 524 (1996) 
(§ 1154(b) provides a factual basis upon which 
determination can be made that particular disease or 
injury was incurred or aggravated in service but not basis 
to link etiologically a condition in service to current 
condition).

In sum, it would not be reasonable for the Board to 
conclude that a disability first clinically shown so many 
years after service is in any way related to service given 
the paucity of confirmatory in-service and post-service 
data or establishing that this was the case.  



B.  Increased Evaluation for PTSD

The veteran contends that his service-connected PTSD is 
more disabling than currently evaluated and thus warrants 
an increased disability rating.  

Entitlement to service connection for PTSD was granted in 
a May 1998 rating decision and a 30 percent disability 
evaluation was assigned for this condition, effective from 
April 1994 under 38 C.F.R. § 4.130, Diagnostic Code 9411.

In December 1999 the veteran filed a new claim for an 
increased evaluation in his PTSD.  In general, disability 
evaluations are assigned by applying a schedule of ratings 
(rating schedule) which represents as far as can 
practically be determined the average impairment of 
earning capacity.  38 U.S.C.A. § 1155.  Although the 
regulations require that in evaluating a disability, that 
disability be viewed in relations to its whole recorded 
history, 38 C.F.R. § 4.1, where entitlement to 
compensation has already been established and an increase 
in the disability rating is at issue, it is the present 
level of disability which is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  Also, where 
there is a question as to which of two evaluations shall 
be applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.

A 30 percent rating for PTSD is assigned when there is 
occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine 
behavior, self-care, and conversation normal), due to such 
symptoms as:  Repressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
directions, recent events).  A 50 percent rating is 
warranted where there is occupational and social 
impairment with reduced reliability and productivity due 
to such symptoms as:  Flattened affect; difficulty in 
understanding complex commands; impairment of short and 
long term memory (e.g., retention of only highly learned 
material, forgetting to complete task); impaired judgment; 
impaired abstract thinking; disturbances or motivation in 
mood; difficulty in establishing or maintaining effective 
work and social relations.  A 70 percent rating is 
warranted when there is occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking or mood, due 
to such symptoms as:  Suicidal ideation; obsessional 
rituals which interfere with routine activity; speech 
intermittently illogical, obscure, or irrelevant; near 
continuous panic or depression infecting the ability to 
function independently, appropriately ineffectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect 
of personal appearance and hygiene; difficulty in adapting 
to stressful circumstances (including work or a work like 
setting); inability to establish or maintain effective 
relationships.  38 C.F.R. Part 4, Diagnostic Code 9411.

The veteran was assigned GAF scores of 60 on VA 
examination in February 2000 and on a psychiatric 
evaluation by Dr. Whelan in May 2000.  He furthermore has 
been given GAF scores of 55 to 60 by a VA physician's 
assistant at a VA mental health clinic on routine follow 
up treatment between April 2000 and December 2000.  On his 
most recent psychiatric evaluation by Dr. Whelan in 
October 2001 his GAF score was 40.  The GAF scale 
considers psychological, social and occupational function 
on a hypothetical continuum of mental illness.  American 
Psychiatric Association Diagnostic and Statistical Manual 
of Mental Disorders, 4th Edition (DSM-IV), 46-47 (1994).  
A GAF score of 51 to 60 indicates that the examinee has 
moderate symptoms of moderate difficulty in social, 
occupational, or school functioning.  A GAF score of 41 to 
50 indicates that the examinee has serious symptoms or a 
serious impairment in social, occupational or school 
functioning (e.g., no friends, unable to keep a job).  A 
GAF score of 31 to 40 indicates that the examinee has some 
impairment in reality testing or communications or major 
impairment in several areas, such as work or school.  

Based upon a close review of the above applicable VA 
rating criteria and the Global Assessment of Functioning 
scores provided to the veteran as noted in the medical 
evidence in this case the Board determines that a 
reasonable doubt currently exists regarding the issue of 
whether a rating in excess of 30 percent is in fact 
warranted for the veteran's PTSD.  Specifically, the 
evidentiary record during the period under consideration 
contains both favorable and unfavorable medical findings 
pertaining to the veteran's level of disability.  See 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990) ("[a] 
reasonable doubt is one which exists because of an 
approximate balance of positive and negative evidence 
which does not satisfactorily prove or disprove a claim").

Indeed the evidence of record shows that following VA 
psychiatric examination in February 2000 the veteran's GAF 
score was 60 indicating that the symptomatology associated 
with his PTSD was productive of moderate symptoms.  See 
38 C.F.R. § 4.130 (incorporating by reference the VA's 
adoption of the American Psychiatric Association 
Diagnostic and Statistical Manual on Mental Disorders, 3rd 
and 4th Editions (DSM-IV), for rating purposes.  On this 
examination while the veteran was noted to have impaired 
attention and concentration as well as some slight 
impairment of his memory and recall of recent events his 
speech was normal and his judgment was intact.  He 
furthermore exhibited no obsessive thoughts or compulsive 
actions.  The veteran also, while expressing that he had 
difficulty in getting along with his co-workers, 
nevertheless was continuing with his long-term employment 
as a maintenance man for a metals company.  

VA mental health clinic notes compiled following his VA 
examination in February 2000 recalled that the veteran 
demonstrates moderate anxiety but that his affect, speech 
and grooming were essentially normal with no evidence of 
any suicidal or homicidal ideation.  Further his memory, 
insight and judgment were assessed as fair.  His GAF score 
between April 2000 and December 2001 remained essentially 
unchanged from the 60 assessed on his VA examination in 
February 2000.  

However on a psychiatric examination provided to the 
veteran in October 2001 by a private physician the 
veteran's GAF score was assessed as 40.  Mental status 
examination at that time revealed that the veteran's 
insight and judgment were flawed and that he was very 
depressed and anxious with a flattened affect.  His 
examiner emphasized that the veteran's PTSD was 
progressing in a downhill course and had a significant 
affect on his employability.  It was further opined that 
any rehabilitative treatment would be futile.  

Therefore, in light of all the above medical findings and 
opinions, which are both favorable and unfavorable 
regarding the disability picture for the veteran's PTSD, 
the Board determines that 38 C.F.R. § 4.3 is for 
application in this case.  Under 38 C.F.R. § 4.3, when a 
reasonable doubt arises regarding the degree of 
disability, such doubt will be resolved in favor of the 
veteran.  In resolving all reasonable doubt in favor of 
the veteran, the Board determines that the disability 
picture associated with the veteran's PTSD more nearly 
approximates the criteria for a 50 percent evaluation 
under Diagnostic Code 9411.

An evaluation in excess of 50 percent is not warranted, as 
there is no evidence of increased symptomatology, which is 
consistent with a 70 percent rating.  Notably, the 
evidentiary record does not support a finding that the 
veteran has social and occupational impairment, with 
deficiencies in most areas such as work, family relations, 
judgment and thinking.  The veteran on VA and private 
psychiatric examination is well oriented as to person, 
place and time.  There is no evidence of a thought process 
disorder or that the veteran presently has suicidal or 
homicidal ideation or that he neglects his personal 
appearance and hygiene.  Finally, in regard to social 
relationships, the evidence indicates the veteran has 
continued to maintain an effective relationship with his 
wife and children although sometimes his relationship with 
his children is strained.  Furthermore, he does 
participate in some social activities including his 
participation in a hunting club.  The Board concludes for 
these reasons and bases that a rating in excess of 
50 percent for the veteran's PTSD is not warranted.  



ORDER

Entitlement to service connection for hearing loss is 
denied.

Entitlement to service connection for tinnitus is denied.  

Entitlement to an increased evaluation of 50 percent for 
post-traumatic stress disorder is granted, subject to the 
laws and regulations governing the award of monetary 
benefits.  



		
	DEBORAH W. SINGLETON
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal 
to the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required 
to file a copy of your Notice of Appeal with VA's 
General Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.

 

